Citation Nr: 1714664	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, claim as genital herpes and diagnosed as herpes simplex virus type two (HSV-2).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy January 1986 from to January 1988, with additional periods of service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   The Veteran presented sworn testimony at a hearing before the undersigned in July 2016.  

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran previously submitted a claim of entitlement to service connection for depression arising from a personal assault in service, which was denied in a March 2002 rating decision that was not appealed.  In March 2008 she submitted a claim to reopen her previously denied claim, asserting that she had PTSD as a result of the personal assault in service.  Although the Veteran sought benefits for two diagnosed conditions, depression and PTSD, the evidence of record shows that her claims are essentially one for a psychiatric disorder arising from a personal assault in service, and thus are not distinct claims.  Therefore, the March 2008 claim was properly characterized as one to reopen a previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Nevertheless, in approximately August 2008, the RO obtained service personnel records that had been in existence, but not previously been associated with the claims file.  See March 2002 Rating Decision (referencing service medical records from March 1984 to September 1989, but no service personnel records); see also August 2008 Response to Request for Information (stating that personnel file had been mailed); June 2009 Rating Decision (referencing military personnel records from January 1986 through January 1988 and Reserve duty records).  The Board finds that these records are relevant to the Veteran's claims because they corroborate her reports that she had a change in behavior as shown by drug use after her reported assault during active duty service.  Accordingly, the claim must be reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, diagnosed as PTSD, had its onset during her active duty service.

2.  The diagnosed HSV-2 had its onset during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for service connection for HSV-2 have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD/Psychiatric Disorder

In this case, the Board finds that the elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has been diagnosed with a major depressive disorder and PTSD by VA mental health providers and with PTSD and a mood disorder by a private psychologist.  See December 2001 VA Examination Report; see also August 2009 VA Medical Record; February 2017 Examination Report of Dr. J.A.  She reported that she was sexually assaulted by four men during service and that thereafter she became depressed and began to drink heavily and use drugs.  See December 2001 VA Examination Report; see also August 2008 Statement in Support of Claim for Service Connection for PTSD; July 2016 Hr'g Tr. at 11.  The Veteran is competent to report the events and symptoms she experienced in service and after separation from service, and the Board finds her reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Her service personal records from the Navy Reserves show that a review urinalysis in August 1989 was positive for illegal drugs, and that she was recommended for administrative separation.  See September 1989 Notice of Administrative Board Procedure.  The December 2001 VA examiner found that the onset of the Veteran's psychiatric disorder, then diagnosed as a mood disorder, occurred while she was in service and were precipitated by the sexual trauma she experienced.  Later, the Veteran was diagnosed with PTSD due to military sexual trauma by her treating VA physician.  Additionally, private psychologist J.A. not only confirmed the PTSD diagnosis due the sexual trauma the Veteran experienced during service, but also opined that the Veteran's PTSD began during her active duty service as a result of the sexual trauma she experienced and that the reckless and self-destructive behavior of drug use she exhibited both during active duty service and continuing into her Reserve service is an indicator of the trauma she experienced in service.  See February 2017 Examination Report of Dr. J.A.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f) (5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  After resolving reasonable doubt in favor of the Veteran and in light of the Federal Circuit's holding in Menegassi, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy her appeal.  See July 2016 Hr'g Tr. at 8.  Thus, the Board need not address whether service connection for any other diagnosed psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

HSV-2

The Board also finds that service connection for a skin disorder, diagnosed as HSV-2, is warranted because the evidence shows that this disorder began during the Veteran's active duty service.  38 C.F.R. § 3.303(d).  The Veteran has a current diagnosis of HSV-2 and her service treatment records show that she was first treated for this disorder during service.  See September 1987 Service Treatment Record.  HSV-2 was not noted on her January 1986 entrance examination and thus the Veteran is presumed to be sound at entry into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran also reports that she first observed the symptoms of herpes in service and that her symptoms have been recurrent since that time.  See August 2008 Statement; see also July 2016 Hr'g Tr. at 7, 25.  As noted above, the Veteran is competent to report the symptoms she observed, and the Board finds her reports to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno, 6 Vet. App. 465.  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and her post-service diagnosis of HSV-2, such evidence is not necessary.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Consequently, based on the evidence of record, the Board finds that service connection for herpes is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for herpes simplex virus type two is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


